Title: William L. Stone to James Madison, 17 June 1832
From: Stone, William L.
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    New York,
                                
                                 June 17, 1832.
                            
                        
                        It is highly probable that my humble name has never reached your ears, unless through the medium of
                            occasional newspaper paragraphs, in which, owing to the nature of my profession, it has but too often appeared for twenty
                            years past. Still, as one who is not ignorant of the extent or value of your public services; who admires your exalted
                            talents, and appreciates, he hopes duly, the purity of your private character, while at the same time, with scarcely an
                            exception, he holds with deference to your political principles, I have taken the liberty, as a mark of respect, to
                            present for your acceptance the volume which will accompany this letter. The subject of which it treats, I presume is but
                            partially known in Virginia. But it is one of great importance, and of absorbing interest in several of the Northern
                            States—particularly in New York, Pennsylvania and Vermont. In the former it has long been one of extensive and furious
                            excitement; while in the two latter; and also in several other States at the East, it is a theme of much discussion and
                            popular clamor. For the influence which Anti-Masonry has acquired in our political affairs—state and national—its
                            history, was considered by many of our best citizens, a decide<d> < > it was at the < > friends
                            of sound friends, for whose opinions I entertain a high degree of respect, that I was induced to undertake the work. Its
                            design and object are fully and honestly disclosd in my first letter to Mr. Adams, who approved of my undertaking it. No
                            one can be more sensible than myself, of the deficiencies of this work as a literary performance. Indeed had the author
                            been ever so able to impart to it a higher character in this respect, it is doubtful whether the attempt would have been
                            made, since the chief object was to render the discussion rather popular than profound, and to present the public with
                            plain facts, rather than with speculative opinions. But aside from considerations like these, the work has been entirely
                            prepared at intervals of occasional evenings which could alone be spared from the heavy cares and incessant labors
                            incident to the Editorship of a daily paper, conducted with a view to politics, literature, and commerce, in so large a
                            metropolis as New York. With these few remarks, intended to be apologetical as well as explanatory, I beg your acceptance
                            of the volume as a favor done to the author. Should you find sufficient interest in the book to enable you to read it; it
                            would be a gratification to me to learn that fact. Should my views upon this subject be in accordance with your own, and
                            should the manner in which I have executed the work meet with your approbation; or if the general tenor of the
                            work should secure to me your favorable regard, I shall be most happy. Allow me, Sir, in conclusion, to wish you a long
                            and happy continuation of a life, which, in trying times, has been of so sincere value to our common country. I
                            am, Sir, with high regard, your obed’t. humble Serv’t,
                        
                            
                                William L. Stone
                            
                                                
                            
                            Ed. N. York Commercial Advertiser,
                                                
                            
                            and New York Spectator.
                                                
                    